Title: Thomas Jefferson to Albert Gallatin, 15 February 1818
From: Jefferson, Thomas
To: Gallatin, Albert


                    
                        Dear Sir
                        Monticello
Feb. 15. 18.
                    
                    I take the liberty of putting under the protection of your cover a letter to Cardinal Dugnani at Rome, in the hope that thro’ the Nuncio resident at Paris it may find a sure conveyance to him. in return for this trouble I wish I could give you any news which would interest you. but, withdrawn entirely from all attention to public affairs I neither know nor enquire what Congress are doing. you will probably know this better than myself, from the newspapers, which I have ceased to read in a great degree. a single measure in my own state has interested me much. our legislature some time ago appropriated a fund of a million & a half of Dollars to a system of general education. after two or three projects proposed & put by, I have ventured to offer one which, altho’ not adopted, is printed and published for general consideration, to be taken up at the next session. it provides an elementary school in every neighborhood of 50. or 60 families, a college for the languages, mensuration, navigation & geography within a day’s ride of every man’s house, and a central university of the sciences for the whole state of 8, 10. or 12. professors. but it has to encounter ignorance, malice, egoism, fanaticism, religious, political & local perversities.     In one piece of general information, which I am sure will give you pleasure, I can add mine to the testimony of your other correspondents. Federalism is substantially defunct. opposition to the war, the Hartford Convention, the peace of Ghent, and the battle of Orleans, have revolted the body of the people who called themselves federalists, against their leaders, and these have sunk into insignificance, or acquiescence under the government. the most signal triumph is in Connecticut where it was least and last expected. as some tub however must always be thrown out to the whale, and a religious one is fittest to recall the priesthood within their proper limits the questions of Unity and Trinity are now set afloat in the Eastern states, and are occupying there all the vehemence of the genus irritabile vatum. this is food for the fools, amusement to the wise, and quiet to the patriot, while the light of the age will prevent danger from the flame it kindles. the contest too must issue in the triumph of Common sense of over the unintelligible jargon of Gothic fanaticism. ever & affectionately yours
                    
                        Th: Jefferson
                    
                